cca_2013120410413210 id uilc number release date from sent wednesday december am to cc bcc subject re statute extension for tefra case hi --------- as per our discussion the following comes from one of our tefra folks ------------- please direct any follow up questions to ---- this would likely be an invalid statute extension since the bankruptcy of the tmp terminated his status as tmp under sec_301_6231_a_7_-1 and sec_301_6231_c_-7 and thus terminated his authority to extend the statute under section b b section b provides an exception if the tmp has not notified us of his bankruptcy in accordance with the regulations but the fact that the bankruptcy is disclosed on the form 872-p itself may lead a court to conclude that we have been notified best -------
